Title: To James Madison from John Armstrong, 24 December 1804
From: Armstrong, John
To: Madison, James


Dear Sir,
Paris 24 December 1804
A few days after the date of my last letter (the 12 Nov) I was admitted to a private audience of the Emperor. During this interview, I presented my credentials, & with them, a short complimentary address on the recent elevation of his Majesty. I am not sure that in this first step, I shall have given all the satisfaction I could wish. On your side of the Atlantic it may be supposed that I have gone too far, while on this it is thought, that I have not gone far enough. My own judgment was regulated by considerations not easily associated: a decent accomodation to the feverish sensibility of this Government, and a becoming respect for the political sentiment of our own. If therefore I have but approached these objects, I have done all that I expected, and perhaps, all that was possible.
Mr. Livingstons letters of conje, tho’ in a form by no means acceptable, were received “as a mark of his Majesty’s particular favor and respect.” And that the fact might not be lost was very emphatically repeated in his answers to us both. Of the other parts of these answers it is noteicable [sic], that though perfectly polite, they were altogether personal, and bore no manner of relation to the separate policy of either country, nor to the connexion subsisting between them.
Mr. Monroe has no doubt communicated to you the motives which induced him to leave England in prosecution of his mission to Spain; and while here, to attempt to draw from this Government some new declaration in support of our construction of the late treaty. With this view a note was prepared and transmitted through Mr. Livingston, the receipt of which was acknowledged by Mr. Talleyrand, with a promise, that “an answer should be given to it, as soon as the Emperor should have signified his will on the subject.” Having waited nearly a month, and no answer being given; having some reason to believe that any declaration from this Court now, would be less favorable than those already made, and fearful least Something might be lost at Madrid, while nothing could be gained here, he set out on the 8th. instant for Spain. I have but little hope however that he will be able to do more than fulfil the forms of his mission. This country has determined to convert the negotiation into a job and to draw from it advantages merely pecuniary to herself or in other language, to her agents. It is this venality that explains her present reserve; the degree of excitement discovered by the Emperor on reading the note—and the marked incivility with which Mr. M. was treated by T. Since his departure, repeated intimations have been given to me, that if certain persons could be sufficiently gratified the negotiation should be transferred hither and brought to a close with which we should have no reason to find fault. My answers to these Suggestions have uniformly been, that calculations of this sort must be erroneous; that it was quite impossible, that the measures of a nation like this, could even be influenced, much less determined by considerations that would equally dishonor them to offer and the United States to hear and that I was well persuaded that if the latter must give money she would do it openly and honestly and in a way that should have no tendency to demoralise either her own agents or those of any other nation. These facts sufficiently indicate the course things are to take here, and leave you to choose, between an accomodation to this policy; an effort (which cannot fail) to do the business at home; and a delay, which shall avail itself of any new Crisis in the fortunes of france and Spain and for this, it may be, that we should not have to wait long.
The Conventional business goes on very slowly. The bureaus have but just finished their liquidations, & the Council of State, the appeals made to it. Friday next is named for the commencement of Mr Marbois’ and my examination, and as far as its progress will depend upon us, we shall give it, all possible expedition. In discharge of your instructions, I have put in two Notes—the one, of apology for Preble’s notice; the other, of acknowledgment for the Emperor’s interposition with the Bey of Tripoli in behalf of the Crew of the Philada. To neither of these have I yet received any answer—nor to a third, of very recent date, in which I conveyed to this Government the fact of the Presidents having recommended to Congress some restraint upon the forced trade, now carried on between the United States and St. Domingo. This reserve may be an effect of the habitual delays of [illegible]ter[illegible] office; of the great obstruction given to business by the coronation and its fetes; of more interesting objects growing out of the farther views of the Emperor, personal and political, upon Spain & Italy; or of an irritation which, it is said, His ⟨Majest⟩y takes no pains to conceal. As the last is the cause most interesting to us, and not improbably the true one, I have employed every mean in my power to ascertain the cause of this cause, and have learned from a person sufficiently near him to know the fact that this temper originated in representations made by Le Clerc and others from St Domingo; that it has since been kept alive by the incidents of the war in that Country—the trade carried on between it and the United States; the freedom with which he is treated in our journals; the matrimonial connection of Jerome and above all, the support which principles he wishes to extinguish in france receive from the progressing prosperity of the United States.
I have just heard from Mr. Munroe that he was about to leave Bordeaux on the 19th. With the highest respect, I am dear Sir, Your Most Obedient hum. servant
John Armstrong.
